Case: 4:19-cr-00745-HEA-JMB Doc. #: 2 Filed: 09/12/19 Page: 1 of 2 PageID #: 5


                                                                                            fHJ~ll]

                                                                                         SEP 12 ·2019
                                                                                                 ,    .~




                               UNITED STATES DISTRICT COURT                             U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
                               EASTERN DISTRICT OF MISSOURI                                  ST. LOUIS
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                  Plaintiff,                   )

 v.                                            ~ Nd 4:19CR00745 HEA/JMB
                                               )
 ROBERT FOUNTAINE,                             )
                                               )
                 Defendant.                    )

                                         INDICTMENT

                                          COUNT ONE

The Grand Jury charges:

      On or about December JO, 2015, within the Eastern District of Missouri, the defendant,

                                    ROBERT FOUNTAINE,

in a matter within the jurisdiction of the Social Security Administration, a department of the

United States, did knowingly and willfully make and cause to be made a false, fictitious, and

fraudulent statement and representation as to a material fact and did make and use and cause to

be made and used a false document, knowing the same to contain a materially false, fictitious

and :fraudulent statement, in that, in a document entitled "Representative Payee Report," he did

state and represent and cause to be stated and represented that another individual, E.B., was alive

and living at the same address as the previous year, when ROBERT FOUNTAINE well knew,

E.B. was deceased and had been deceased since 1999.

      In violation of Title 18, United States Code, Section lOOl(a).

                                                   1
Case: 4:19-cr-00745-HEA-JMB Doc. #: 2 Filed: 09/12/19 Page: 2 of 2 PageID #: 6




                                           COUNT TWO

The Grand Jury further charges:

       From on or about September 29, 2017 through December 31, 2017, within the Eastern

District of Missouri, the defendant,

                                       ROBERT FOUNTAINE,

did embezzle, steal, purloin, or knowingly convert to his use, and the use of others, money of the

United States or of any department or agency thereof, or any property made or being made under

contract for the United States or any department or agency thereof, to wit: $1,133.00 in the form

of Social Security Administration Supplemental Security Income benefit payments, as

representative payee ofE.B., creating a total loss to the government in excess of $1,000.00.

       In violation of Title 18, United States Code, Section 641.



                                                     A TRUE BILL.



                                                     FOREPERSON


JEFFREY B. JENSEN,
United States Attorney


DIANE E.H. KLOCKE, #61670MO
Special Assistant United States Attorney




                                                2
